Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  Any replacement drawings required below should be filed as a response to this Office action and should NOT be filed as an amendment under 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election
In the written response of 10/29/21 applicant made the following election without traverse:
Group I, Embodiment 1 - Figs. 1.1-1.7: ELECTED- ALLOWED
Groups II-VII, Embodiments 2-8 - Figs. 2.1-8.7: WITHDRAWN for being the non-elected groups. 37 CFR 1.142(b),
Drawings
Per the election, figures 2.1-8.7 are canceled.
Specification
Per the election, the descriptions of Figs. 2.7-8.7 are canceled. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232.  The examiner can normally be reached on 9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

November 1, 2021
/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922